DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on April 16, 2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Remarks
3.	Claims 1-19 are currently pending. The previous Office action rejected claims 1, 3-5, 8-12, and 14-19 under non-provisional double patenting over claims in U.S. Patent No. 10,599,964. Applicants have filed a Terminal Disclaimer, which now places the claims in condition for allowance.
Allowable Subject Matter
4.	Claims 1-19 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of apparatuses and methods of conducting financial transactions wherein the transactions are conducted via matrix code, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-19 of the present claimed invention. Specifically, prior art fails to teach the claimed apparatus, wherein the apparatus comprises a memory to store instructions; and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: receive a message, comprising a matrix code, the matrix code comprising a first layer, corresponding to a first color channel, and further comprising a second layer, corresponding to a second color channel, different than the first color channel, wherein the matrix code comprises a set of encrypted information;  retrieve a decryption key, associated with the matrix code; and decrypt a first part of the set of encrypted information, using the decryption key, to generate a set of unencrypted information, wherein at least one color channel of the first color channel and the second color channel is composed of a plurality of colors. Prior art further fails to teach the claimed method, wherein the method comprises receiving a message, comprising a matrix code, the matrix code comprising a first layer, corresponding to a first color channel, and further comprising a second layer, corresponding to a second color channel, different than the first color channel, wherein the matrix code comprising a set of encrypted information; retrieving a decryption key, associated with the matrix code;  and decrypting a first part of the set of encrypted information, using the decryption key, to generate a set of unencrypted information, wherein at least one color channel of the first color channel and the second color channel is composed of a plurality of colors. Lastly, prior art fails to teach the claimed non-transitory computer-readable storage medium, storing computer-readable program code executable by a processor to: receive a message, comprising a matrix code, the matrix code comprising a first layer, corresponding to a first color channel, and further comprising a second layer, corresponding to a second color channel, different than the first color channel, wherein the matrix code comprises a set of encrypted information; retrieve a decryption key, associated with the matrix code; and decrypt a first part of the set of encrypted information, using the decryption key, to generate a set of unencrypted information, wherein at least one color channel of the first color channel and the second color channel is composed of a plurality of colors. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

May 21, 2021